Citation Nr: 0533324	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  97-03 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from March 4, 1976 to 
October 1, 1976.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 RO decision, 
which denied service connection for PTSD.  In October 2003, 
the Board remanded the case to the RO for additional 
development.  

The Board notes that there are prior final decisions of 
record related to the issue of service connection for a 
nervous disorder.  The Board believes that because the 
notices previously provided to the veteran identified that 
service connection had been denied for a nervous disorder, as 
opposed to PTSD specifically, it is appropriate to address 
the present issue on the merits, without initially 
considering whether new and material evidence has been 
received to reopen the finally adjudicated nervous disorder 
claim.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed.Cir. 
1996) (a claim based on the diagnosis of a new mental 
disorder . . . states a new claim, for the purpose of the 
jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if she is required to take further action.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent evidence is associated with the claims file and to 
obtain a contemporary medical opinion as to the nature and 
etiology of any psychiatric disability.

First, it appears that additional due process is necessary in 
terms of notifying the veteran of what is required to 
substantiate her PTSD claim.  The veteran contends that she 
currently has PTSD as the result of a sexual assault in 
service.  In her substantive appeal statement received in 
December 1996, she alleged that in the summer of 1976, while 
hospitalized, she was sexually assaulted by a superior 
officer.  She then indicated that the medication she took was 
for treatment of PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2005).

For PTSD claims based on in-service sexual assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to:  records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).  Additionally, 
evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  Furthermore, pertinent 
provisions of Manual M21-1 specifically address the types of 
documentation that may be used to corroborate the occurrence 
of a stressor where the alleged stressor event is physical or 
sexual assault.  See M21-1, Part III, Change 49 (February 
1996) par. 5.14c; see also YR v. West, 11 Vet. App. 393, 399 
(1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service sexual assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or that evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a sexual assault 
occurred.  38 C.F.R. § 3.304(f)(3).

Although the veteran has submitted her own statements 
regarding an alleged in-service sexual assault upon her, 
based on a review of the claims file this case is remanded to 
the RO to ensure that it has strictly complied with the above 
described notification requirements of 38 C.F.R. § 
3.304(f)(3).  

Second, another attempt should be made to afford the veteran 
a VA examination, particularly as the status of her 
incarceration is not known.  This case was remanded in 
October 2003 in part so that an attempt could be made to 
arrange for her to undergo a mental health examination for 
the purpose of determining whether she suffered from PTSD.  
The file indicates that the RO (i.e., the AMC) then contacted 
the Ann Arbor VA Medical Center (VAMC) near the correctional 
facility where the veteran was incarcerated, and was informed 
that neither the VAMC nor the prison would transport the 
veteran for an examination.  Subsequently, letters from the 
veteran's mother and veteran, received in June 2004 and 
October 2004, respectively, indicated both that the veteran 
expected to be released from prison in January (presumably 
2005) and that she did not know her release date.  The RO 
tried again in April 2005 to schedule her for a VA 
examination (which was reportedly cancelled for the reason of 
"undelivered notification" on the basis that she was 
incarcerated), and then issued a supplemental statement of 
the case (SSOC) in August 2005 to the veteran at the address 
of the correctional facility.  The SSOC, however, was 
returned as undelivered, and the reason is not indicated.  
Moreover, the veteran's representative asserted in a November 
2005 statement that the RO should contact the veteran via her 
mother's address in order to arrange for the VA examination.  

In view of the foregoing, the Board finds that the RO should 
attempt to schedule the veteran for a VA psychiatric 
examination in connection with the veteran's PTSD claim, 
particularly as she did not receive the SSOC in August 2005 
and because she may be available to report for an 
examination.  The case is therefore remanded to arrange for 
an examination to confirm or rule out a diagnosis of PTSD 
based on in-service stressors.  

Third, prior to any VA examination, the RO should obtain any 
pertinent treatment records indicated by the veteran.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In that regard, the file 
indicates that the veteran received treatment for a mental 
disorder while she was incarcerated.  The last such record 
from the correctional facility is dated in January 1997, 
which was associated with the claims file in February 1997.  
The veteran thereafter claimed in a May 1998 statement that 
she took medications to treat PTSD, and she furnished the 
address of the correctional facility so that her records 
could be obtained.  As the RO did not then seek updated 
records, it should now attempt to obtain any records dating 
back to 1997.  

The Board is aware of and regrets the fact that the issue on 
appeal has been pending for a prolonged period of time.  
However, in the interests of according the veteran full due 
process and assistance in substantiating her claim, the case 
is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the RO should 
ensure that it has completely complied 
with the notification requirements of 38 
C.F.R. § 3.304(f)(3).  In that regard, 
the RO should invite the veteran to 
submit any additional evidence in support 
of her claim for service connection for 
PTSD, to include statements from friends 
or relatives, and also invite her to 
identify potential alternative sources of 
supporting evidence regarding her alleged 
in-service stressor(s).   

2.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for mental health problems, since 
January 1997.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records not 
already obtained for association with the 
claims file, to include any treatment 
records from the correctional facility 
identified in the file dated from January 
1997. 

3.  The RO should attempt to arrange for 
the veteran to undergo a VA psychiatric 
examination for the sole purpose of 
ascertaining whether or not she suffers 
from PTSD (as defined by the diagnostic 
criteria from DSM-IV).  The notification 
letter, to include notice of the 
provisions of 38 C.F.R. § 3.655, must be 
associated with the claims file along with 
any oral or written communications from 
the veteran or her representative relevant 
to any failure or unwillingness to report 
for the scheduled examination.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Based upon the 
examination results and the review of the 
claims file, the examiner should 
specifically confirm or rule out a 
diagnosis of PTSD under DSM-IV.  If PTSD 
is diagnosed, the examiner should 
specifically identify whether the 
veteran's PTSD is the result of sexual 
trauma experienced during her period of 
military service from March 4, 1976 to 
October 1, 1976.  A complete rationale for 
the opinion would be helpful.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to service connection for 
PTSD, based on a review of the entire 
evidentiary record.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide her 
and her representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  

No action is required of the veteran unless she receives 
further notice from the RO; however, the veteran is hereby 
notified that failure to report for any scheduled VA 
examination without good cause shown may adversely affect the 
outcome of her claim, and may result in a denial.  38 C.F.R. 
§ 3.655 (2005).  She does, however, have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

